

116 HR 4967 IH: Chesapeake Watershed Investments for Landscape Defense Act of 2019
U.S. House of Representatives
2019-10-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4967IN THE HOUSE OF REPRESENTATIVESOctober 31, 2019Mr. Scott of Virginia (for himself, Mr. Wittman, Mr. Sarbanes, Mr. Connolly, Mr. Fitzpatrick, Mr. Cartwright, Mr. Hastings, Ms. Norton, Mrs. Luria, Mr. Riggleman, Mr. Hoyer, Mr. Raskin, Mr. Trone, Ms. Wexton, and Mr. Beyer) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo authorize the Secretary of the Interior to establish a program to restore and protect the
			 Chesapeake Bay watershed, and for other purposes.
	
 1.Short titleThis Act may be cited as the Chesapeake Watershed Investments for Landscape Defense Act of 2019. 2.DefinitionsIn this Act:
 (1)Chesapeake Bay agreementsThe term Chesapeake Bay agreements means the formal, voluntary agreements— (A)executed to achieve the goal of restoring and protecting the Chesapeake Bay watershed ecosystem and the living resources of the Chesapeake Bay watershed ecosystem; and
 (B)signed by the Chesapeake Executive Council. (2)Chesapeake Bay programThe term Chesapeake Bay program means the program directed by the Chesapeake Executive Council in accordance with the Chesapeake Bay agreements.
 (3)Chesapeake Bay watershedThe term Chesapeake Bay watershed means the region that covers— (A)the Chesapeake Bay;
 (B)the portions of the States of Delaware, Maryland, New York, Pennsylvania, Virginia, and West Virginia that drain into the Chesapeake Bay; and
 (C)the District of Columbia. (4)Chesapeake Executive CouncilThe term Chesapeake Executive Council means the council comprised of—
 (A)the Governors of each of the States of Delaware, Maryland, New York, Pennsylvania, Virginia, and West Virginia;
 (B)the Mayor of the District of Columbia; (C)the Chair of the Chesapeake Bay Commission; and
 (D)the Administrator of the Environmental Protection Agency. (5)Chesapeake WILD programThe term Chesapeake WILD program means the nonregulatory program established by the Secretary under section 3(a).
 (6)Grant programThe term grant program means the Chesapeake Watershed Investments for Landscape Defense grant program established by the Secretary under section 4(a).
 (7)Restoration and protection activityThe term restoration and protection activity means an activity carried out for the conservation, stewardship, and enhancement of habitat for fish and wildlife—
 (A)to preserve and improve ecosystems and ecological processes on which the fish and wildlife depend; and
 (B)for use and enjoyment by the public. (8)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Director of the United States Fish and Wildlife Service.
			3.Program establishment
 (a)EstablishmentNot later than 180 days after the date of enactment of this Act, the Secretary shall establish a nonregulatory program, to be known as the Chesapeake Watershed Investments for Landscape Defense program.
 (b)PurposesThe purposes of the Chesapeake WILD program include— (1)coordinating restoration and protection activities among Federal, State, local, and regional entities and conservation partners throughout the Chesapeake Bay watershed;
 (2)engaging other agencies and organizations to build a broader range of partner support, capacity, and potential funding for projects in the Chesapeake Bay watershed;
 (3)carrying out coordinated restoration and protection activities, and providing for technical assistance, throughout the Chesapeake Bay watershed—
 (A)to sustain and enhance restoration and protection activities; (B)to improve and maintain water quality to support fish and wildlife, habitats of fish and wildlife, and drinking water for people;
 (C)to sustain and enhance water management for volume and flood damage mitigation improvements to benefit fish and wildlife habitat;
 (D)to improve opportunities for public access and recreation in the Chesapeake Bay watershed consistent with the ecological needs of fish and wildlife habitat;
 (E)to facilitate strategic planning to maximize the resilience of natural ecosystems and habitats under changing watershed conditions;
 (F)to utilize green infrastructure or natural infrastructure best management practices to enhance fish and wildlife habitat;
 (G)to engage the public through outreach, education, and citizen involvement to increase capacity and support for coordinated restoration and protection activities in the Chesapeake Bay watershed;
 (H)to sustain and enhance vulnerable communities and fish and wildlife habitat; (I)to conserve and restore fish, wildlife, and plant corridors; and
 (J)to increase scientific capacity to support the planning, monitoring, and research activities necessary to carry out coordinated restoration and protection activities.
 (c)DutiesIn carrying out the Chesapeake WILD program, the Secretary shall— (1)draw on existing plans for the Chesapeake Bay watershed, or portions of the Chesapeake Bay watershed, including the Chesapeake Bay agreements, and work in consultation with applicable management entities, including Chesapeake Bay program partners, such as the Federal Government, State and local governments, the Chesapeake Bay Commission, and other regional organizations, as appropriate, to identify, prioritize, and implement restoration and protection activities within the Chesapeake Bay watershed;
 (2)adopt a Chesapeake Bay watershed-wide strategy that— (A)supports the implementation of a shared set of science-based restoration and protection activities developed in accordance with paragraph (1); and
 (B)targets cost-effective projects with measurable results; and (3)establish the grant program in accordance with section 4.
 (d)CoordinationIn establishing the Chesapeake WILD program, the Secretary shall consult, as appropriate, with— (1)the heads of Federal agencies, including—
 (A)the Administrator of the Environmental Protection Agency; (B)the Administrator of the National Oceanic and Atmospheric Administration;
 (C)the Chief of the Natural Resources Conservation Service; (D)the Chief of Engineers;
 (E)the Director of the United States Geological Survey; (F)the Secretary of Transportation;
 (G)the Chief of the Forest Service; and (H)the head of any other applicable agency;
 (2)the Governors of each of the States of Delaware, Maryland, New York, Pennsylvania, Virginia, and West Virginia and the Mayor of the District of Columbia;
 (3)fish and wildlife joint venture partnerships; and (4)other public agencies and organizations with authority for the planning and implementation of conservation strategies in the Chesapeake Bay watershed.
				4.Grants and technical assistance
 (a)Chesapeake Wild grant programTo the extent that funds are made available to carry out this section, the Secretary shall establish and carry out, as part of the Chesapeake WILD program, a voluntary grant and technical assistance program, to be known as the Chesapeake Watershed Investments for Landscape Defense grant program, to provide competitive matching grants of varying amounts and technical assistance to eligible entities described in subsection (b) to carry out activities described in section 3(b).
 (b)Eligible entitiesThe following entities are eligible to receive a grant and technical assistance under the grant program:
 (1)A State. (2)The District of Columbia.
 (3)A unit of local government. (4)A nonprofit organization.
 (5)An institution of higher education. (6)Any other entity that the Secretary determines to be appropriate in accordance with the criteria established under subsection (c).
 (c)CriteriaThe Secretary, in consultation with officials and entities described in section 3(d), shall establish criteria for the grant program to help ensure that activities funded under this section—
 (1)accomplish 1 or more of the purposes described in section 3(b); and (2)advance the implementation of priority actions or needs identified in the Chesapeake Bay watershed-wide strategy adopted under section 3(c)(2).
				(d)Cost sharing
 (1)Department of the Interior shareThe Department of the Interior share of the cost of a project funded under the grant program shall not exceed 50 percent of the total cost of the project, as determined by the Secretary.
				(2)Non-Department of the Interior share
 (A)In generalThe non-Department of the Interior share of the cost of a project funded under the grant program may be provided in cash or in the form of an in-kind contribution of services or materials.
 (B)Other Federal fundingNon-Department of the Interior Federal funds may be used for not more than 25 percent of the total cost of a project funded under the grant program.
 (e)AdministrationThe Secretary may enter into an agreement to manage the grant program with an organization that offers grant management services.
 5.ReportingNot later than 180 days after the date of enactment of this Act, and annually thereafter, the Secretary shall submit to Congress a report describing the implementation of this Act, including a description of each project that has received funding under this Act.
		6.Authorization of appropriations
 (a)In generalThere are authorized to be appropriated such sums as are necessary to carry out this Act. (b)Supplement, not supplantFunds made available under subsection (a) shall supplement, and not supplant, funding for other activities conducted by the Secretary in the Chesapeake Bay watershed.
			